Sykes, J.,
delivered the opinion of the court.
The appellant prosecutes this appeal from a judgment of the circuit court, which judgment sustained and approved the finding of the board of supervisors of Warren county, rejecting an attempted assessment for taxation against the appellee upon the following state of facts: Appellee, on September 11, 1911, loaned to E. W. Jones six thousand one hundred dollars, for which be took Jones’ notes which bore interest at the rate of 5 per cent, per annum. On the 24th day of February, 1912, chapter 241, Laws of 1912, became effective. Among other things, this law, in brief, exempted from taxation money loaned at not over six per cent, per annum. Section 2 of this act expressly provides “that this act shall take effect and be in force from and after its passage.” In December, 1916, the sheriff of Warren county, by order of the state revenue agent, made, by way of an additional assessment for back taxes upon solvent credits, money loaned, etc., which had escaped taxation by reason of not having been previously assessed, an assessment against appellee for the year 1912 for the loan above mentioned. The appellee contested before the board of supervisors this assessment, basing his contention upon the fact that under chapter 241, Laws of 1912, this loan was exempt from taxation for that year. The board of supervisors sustained the contention of appellee, and ordered the assessment against him, based on this loan, to be stricken from the rolls.
*400It is the contention of appellant that, under section 4257, Code of 1906 (section 6888, Hemingway’s Code), since these notes were held by appellee on and before the 1st day of February,' 1912, they were to be assessable to him and that taxes thereon should be paid for that year. It is further contended that under section 4264, Code of 1906 (section 6898, Hemingway’s Code), which provides for the listing of all personal property possessed on February 1st of each year, these notes became assessable and liable for taxes for that year; that this liability had arisen before the above statute became effective, and that this law is not retroactive, and, consequently, did not apply to loans of that character. Appellant relies upon the cases of Adams v. Lamb-Fish Lumber Co., 114 Miss. 534, 75 So. 379, and McHenry Baptist Church v. McNeal, 86 Miss. 22, 38 So. 195.
It is true that this loan should have been assessed to the appellee by the assessor under the above sections of the Code. When this act was passed by the legislature it knew of these sections of the Code. It also knew that at the time of the passage of the act the taxes were not due or collectable. It also knew that the assessment roll of the assessor was not then due to be returned to the board of supervisors. The meaning of the act, in our judgment, is plain. The act expressly, provides that “all money loaned at a rate of interest not exceeding six per cent, per annum shall be exempt from taxes of any character whatever;” and, further, it is provided that the act “take effect and be in force from and after February 24, 1912.” The intention of the act was to exempt from taxes money loaned at this rate of interest from and after its passage. If the assessor had assessed this loan, then the appellee could have been relieved of this assessment before the taxes were collected, ’ at any time after the passage of the act. It therefore became unnecessary for the board of supervisors to *401assess -this property when, under the express provisions of the act, no taxes could he collected upon the assessment. The case is altogether different from the two cases above mentioned, relied upon by the appellant.
The judgment of the lower court is affirmed.
Affirmed.